FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 15, 2021

                                       No. 04-21-00010-CV

                                       Marcos MORALES,
                                           Appellant

                                                 v.

                                            EGZ, LLC,
                                             Appellee

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-CV-0298
                            Honorable Bill Squires, Judge Presiding


                                          ORDER

        Appellant’s brief was originally due on April 26, 2021. Appellant has been granted one
extension of time, until June 4, 2021. Neither the brief nor a motion for extension of time has
been filed.

         Therefore, we ORDER appellant to file, no later than June 28, 2021, his brief and a
written response reasonably explaining (1) his failure to timely file the brief, and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant
fails to file a brief and the written response by June 28, 2021, we will dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2021.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court